DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1–3, drawn to a silane-modified polyether sealant comprising a silane-modified 	polyether resin, classified in C09J 4/06.
II. Claims 4–6 drawn to a silane-modified polyether sealant comprising a silane-terminated 	polyether resin, classified in C09J 4/06.
III. Claims 7–20, drawn to a method for preparing the silane-modified polyether sealant, classified 	in C08G 77/14.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Group I contains “a silane-modified polyether resin” and does not necessarily require a “silane-terminated polyether with hydrolysable trimethoxy as terminal group” of Group II.  Where the silane-modified polyether resin in Group I is not a silane-terminated polyether with hydrolysable trimethoxy as terminal group, the subcombination has separate utility such as a sealant comprising a different modified polyether resin.

Inventions III and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process, such as a single step process, or one with additional mixing and/or adding steps.
Inventions III and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process, such as a single step process, or one with additional mixing and/or adding steps.  Otherwise, the process as claimed can be used the make another and materially different product where the “silane-modified polyether resin” in the process is not a silane-terminated polyether with hydrolysable trimethoxy as terminal group.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Different field of search are required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species of plasticizer, elect one of (see claims 2, 5, and 10): 
diisononyl phthalate
diisodecyl phthalate
diisononyl cyclohexane 1,2-dicarboxylate
polypropylene glycol
The species are independent or distinct because they are chemically distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 4, and 7 are generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Trinh Vo on March 4, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1–3, wherein diisononyl cyclohexane 1,2-dicarboxylate is the plasticizer species.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4–20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Scope of the Elected Invention
	Claims 4–20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Group I, claims 1–3, drawn to a silane-modified polyether sealant, wherein diisononyl cyclohexane 1,2-dicarboxylate (DINCH) is the plasticizer species.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1–3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (CN 109852317 A, machine translation).
	With respect to claim 1, Cheng claim 1 teaches a silane-modified polyether sealant comprising: 20 to 50 pbw of silane-modified polyether resin, 0 to 15 pbw of plasticizer, 30 to 60 pbw of filler, 0.5 to 2 pbw of dewatering agent, 0.5 to 2 pbw of adhesion promoter, and 0.05 to 0.5 pbw of catalyst.  Example 1 contains 30 pbw of silane-modified polyether resin (STP-E30); 10 pbw diisononyl cyclohexane 1,2-dicarboxylate as plasticizer; 54 pbw of filler (calcium carbonate and titanium dioxide); 1 pbw of vinyltrimethoxysilane as dewatering agent; 1 pbw of adhesion promoter N-β-(aminoethyl-γ-aminopropyletrimethoxsilane and γ-glyceryl ether oxypropyl trimethoxysilane), and 0.3 pbw of catalyst.  Id. at ¶¶ 16, 18, 19, 43.  Cheng anticipates claim 1 by disclosing a sealant comprising each of the presently claimed components in an amount within the claimed ranges of each.
	With respect to claim 2, Cheng claim 4 discloses diisononyl cyclohexane 1,2-dicarboxylate as plasticizer.  Claim 5 discloses vinyltrimethoxysilane as dewatering agent.  Example 1 employs diisononyl cyclohexane 1,2-dicarboxylate as plasticizer; and vinyltrimethoxysilane as dewatering agent.  Id. at ¶ 43.
Id. at ¶ 43.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claims 1–3 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Deike (US 2010/0286333 A1).
	With respect to claim 1, Deike teaches a sealing composition comprising 20 to 50 mass percent of two or more silane-terminated polyoxyalkylenes; 20 to 70 mass percent of chalk powder (e.g., ground calcium carbonate); 0.5 to 5 mass percent of drying agents; 0.1 to 5 mass percent of curing catalysts; 0.2 to 5 mass percent of adhesion promoter; and 0 to 20 mass percent of plasticizers.  Id. at abstract, claim 1.  
	Deike differs from claim 1 only insofar as it discloses each of the presently claimed components in amounts that overlap the claimed ranges.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	With respect to claim 2, Deike Example 1 employs diisononyl phthalate (DINP) as plasticizer; and vinyltrimethoxysilane as drying agent.  Id. at ¶¶ 26, 38–39.
	With respect to claim 3, Deike Example 1 employs ground calcium carbonate and titanium dioxide fillers.  Id. at ¶¶ 38–39.

Claims 1 and 3 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Zander et al. (US 2011/0166285 A1).
	With respect to claim 1, Zander Example Sealing Compound 4 contains 25 pbw of a silane-functionalized polyether; 17.5 pbw of plasticizer (diisoundecyl phthalate); 52 pbw of filler (chalk and titanium dioxide); 1.4 pbw of drying agent; 0.9 pbw of adhesion promoter; and 0.1 pbw of catalyst (DBTL).  Id. at ¶¶ 48, 49, 63.
	Zander differs from present claim 1 only because Example 4 contains an amount of adhesion promoter that is close to the claimed amount.
	A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  Here, Zander discloses 0.9 pbw of adhesion promoter, which differs from the lower limit of the presently claimed range only by 0.1 pbw.
	Given that Zander discloses a silane-modified polyether sealant containing adhesion promoter in an amount that is close to that claimed, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the silane-modified polyether sealant 
	With respect to claim 3, Zander Example 4 contains chalk (e.g., ground calcium carbonate) and titanium dioxide filler.  Id. at ¶ 63.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763